DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-6 and 8-13 are rejected.
	Claim 7 have been canceled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021, has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Magnus et al. (US 2016/0375386) [hereinafter Magnus] in view of Laval, Jr. (US 4,147,630) [hereinafter Laval].
With respect to claim 1, Magnus discloses a sand separator 100, as shown in Fig. 3, having: at least one vessel comprising; a midplane, as shown in Fig. 3; a substantially spherical internal surface, as shown in Fig. 3; an inlet port 116 in the vessel 101, as shown in Fig. 3; an outlet port 115A in said vessel 101 allowing exit of a fluid stream, as shown in Fig. 3; and a drain port 115B in a lower region of the vessel 101, as shown in Fig. 3; and, wherein the internal surface defines an interior volume that is one of a) an ellipsoid of revolution with a single focus; b) an ellipsoid of revolution with two foci; and c) a non-ellipsoidal oval of revolution, as shown in Fig. 3.
	Magnus lacks the inlet port aligned tangential to the internal surface; and wherein the internal surface and the inlet port are configured such that at least some of the solid particles follow a continuous, uninterrupted, generally circular and downward trajectory along the internal surface from the inlet port to the drain port.
	With respect to the inlet port aligned tangential to the internal surface: Laval discloses a separating device 10, as shown in Fig. 1, having an outer member 11 having an internal surface, and an inlet conduit 35 aligned tangential to the internal surface, as shown in Fig. 1 (see col. 3, lines 41-47).  Since the inlet conduit 35 is tangentially related to the outer cylinder member 11, fluid entering the separating device 10 is given a swirling or vortexing movement in a path within the outer member 11 (see col. 3, lines 55-63).  With this arrangement the device 10 can effectively separate In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  Furthermore, Magnus already suggests to direct fluids in a desired direction (see paragraph 0054 of Magnus).
	With respect to the limitation “wherein the internal surface and the inlet port are configured such that at least some of the solid particles follow a continuous, uninterrupted, generally circular and downward trajectory along the internal surface from the inlet port to the drain port”: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Magnus as modified by Laval teaches the claimed structure, and therefore, it is inherent and/or obvious that the combination of references is capable of performing the intended use.

With respect to claim 2, Magnus discloses at least one filter 20 located in one of a) within the vessel, b) at the outlet port, and c) near the outlet port, as shown in Fig. 1 (see paragraph 0036).

	With respect to claim 3, Magnus discloses wherein the internal surface is a regular symmetric shape, as shown in Fig. 3.

	With respect to claim 4, Magnus discloses wherein the trajectory of solid particles is discotic (see paragraph 0054).

	With respect to claim 5, Magnus discloses wherein the inlet port 116 is above the midplane, as shown in Fig. 3.

	With respect to claim 6, Magnus discloses wherein the vessel 101 further comprises an outer surface, wherein the outer surface and the internal surface define a wall, as shown in Fig. 3.

With respect to claim 8, Magnus discloses wherein the midplane is horizontal, as shown in Fig. 3.

	With respect to claim 9, Magnus discloses wherein the inlet port 116 is horizontal, as shown in Fig. 3.

With respect to claim 10, Magnus discloses wherein the inlet port 116 is fluidly coupled to an inlet tube, as shown in Figs. 3 and 3A.



	With respect to claim 12, Magnus discloses wherein the vessel 101 comprises an upper chamber half and a lower chamber half, as shown in Fig. 3.

With respect to claim 13, Magnus discloses coupling the vessel 101 to a source of the moving fluid via the inlet port 116 (see paragraph 0054); introducing the moving fluid into the vessel 101 via the inlet port 116 (see paragraph 0054); separating the solid particles from the moving fluid (see paragraph 0032).


Response to Arguments
Applicant's arguments filed on July 26, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that Magnus does not disclose an internal surface and an inlet port configured such that at least some of the solid particles follow a continuous, uninterrupted, generally circular and downward trajectory along the internal surface from the inlet port to the drain port because Magnus discloses that it is desirable to resist circulation of fluid in the lower portion of sand separator 100: This argument is not persuasive.  The limitation “wherein the internal surface and the inlet 
	In response to applicant’s argument that Laval discloses the inclusion of further features to prevent a continuous, uninterrupted, generally circular and downward trajectory of particles along the interior surface of the housing, and therefore, fails to remedy the above-noted deficiencies of Magnus: This argument is not persuasive.  Laval has been used as a reference because of its teaching of a tangential inlet port, as stated above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778